Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 1 of 17



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT-LAUDERDALE DIVISION



  Sasha Fulks,                   )              CIVIL ACTION NO.____________________
                                 )              COMPLAINT
                 Plaintiff,      )
                                 )
         v.                      )
                                 )              JURY TRIAL DEMAND
  Wal-Mart Associates, Inc.,     )
                                 )
                 Defendant.      )

                                     NATURE OF THE ACTION

         This is an action under Title VII of the Civil Rights Act of 1964 to correct unlawful

  national origin-based employment practices and retaliatory employment practices, and to provide

  relief to Plaintiff Sasha Fulks who was adversely affected by such practices. As alleged with

  greater specificity below, Defendant, Wal-Mart Associates, Inc., subjected Plaintiff Sasha Fulks

  to discrimination and terminated her employment in retaliation for opposing said discrimination.

                                     JURISDICTION AND VENUE

     1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343. This action

  is authorized and instituted pursuant to Section 703 of Title VII of the Civil Rights Act of 1964

  (“Title VII”), as amended, 42 U.S.C. §2000e-2.

     2. The unlawful employment practices alleged in this Complaint were committed

  within the jurisdiction of the United States District Court for the Southern District of Florida.

     3. Therefore, in accordance with 28 U.S.C. §1391 and 42 U.S.C. §2000(e)-2, venue is

  appropriate in this Court.




                                                                                           Page 1 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 2 of 17



                                               PARTIES

      4. Plaintiff, Sasha Fulks (“Fulks”), was an employee of Defendant Wal-Mart Associates,

  Inc., and resides in Broward County, Florida and the cause of action accrued in the jurisdiction

  of the United States District Court for the Southern District of Florida.

      5. Defendant, Wal-Mart Associates, Inc. (“Defendant” or “Defendant Wal-Mart”), provides

  retail services in Palm Beach County, Florida, and Broward County, Florida and employed

  Plaintiff Fulks.

      6. At all relevant times, Defendant has continuously been doing business in the State of

  Florida and has continuously had at least 15 employees.

      7. At all relevant times, Defendant has been an employer engaged in an industry affecting

  commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

  2000e(b), (g) and (h). At all relevant times, Defendant has continuously been an employer

  within the meaning of 42 U.S.C. §2000e (b).

                                    CONDITIONS PRECEDENT

      8. Plaintiff Fulks has exhausted all the requisite administrative remedies prior to bringing

  this action. Specifically, but not as a limitation, Plaintiff Fulks timely filed a Charge of

  Discrimination with the Equal Employment Opportunity Commission (EEOC) against Defendant

  Wal-Mart. Pursuant to a work sharing agreement, the Charge was dual filed with the Florida

  Commission on Human Relations (FCHR).

      9. The EEOC sent Plaintiff Fulks a Notice of Right to Sue on or about March 19, 2020.

  Plaintiff Fulks timely commenced this action.




                                                                                      Page 2 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 3 of 17



                                      STATEMENT OF FACTS

      10. Plaintiff Fulks is an individual who is Jamaican.

      11. On or about July 2016, Plaintiff Fulks began employment in Defendant Walmart’s

  pharmacy as a pharmacy technician.

      12. On or about August 9, 2016, Plaintiff Fulks’ car keys went missing and Plaintiff Fulks

  informed Assistant Store Manager Fabiola Paulo (Haitian) of that fact. Ms. Paulo did nothing to

  remedy the situation because Plaintiff Fulks is Jamaican.

      13. In fact, when Plaintiff Fulks went to Ms. Paulo’s office and questioned Ms. Paulo about

  whether she knew who had her car keys, Ms. Paulo said she did not know and told another

  manager in the office to close the office door.

      14. However, Ms. Paulo did know who had Plaintiff Fulks’ keys because a female co-worker

  had told Ms. Paulo that she found car keys that day.

      15. On that day, Plaintiff Fulks’ shift ended at 9:00 pm and she had to wait until midnight for

  her husband to arrive to Defendant Wal-Mart’s store with her spare car keys so that she could

  leave.

      16. Plaintiff Fulks’ keys were returned to her by pharmacy manager, Kimberly Sherman,

  three days later.

      17. On the same day that Plaintiff Fulks’ car keys went missing, on or about August 9th,

  Plaintiff Fulks called Defendant’s Ethics Helpline to make a complaint that Ms. Paulo

  discriminated against her in the handling of the car keys incident.

      18. Between approximately August 9, 2016 and the end of December 2016, Plaintiff Fulks

  made several phone calls to Defendant’s Ethics Helpline about further incidences of Ms. Paulo’s

  discrimination against Plaintiff Fulks.



                                                                                         Page 3 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 4 of 17



     19. On one occasion, Plaintiff Fulks called the ethics hotline to complain about Ms. Paulo

  encouraging other workers to call Plaintiff Fulks derogatory names and speak to Plaintiff Fulks

  in a derogatory manner.

     20. Defendant’s Ethics Helpline did nothing to remedy Ms. Paulo’s discrimination; therefore

  Plaintiff Fulks was forced to seek a transfer to another store of Defendant, Store #3858.

     21. Prior to the transfer, district manager, Greg Nazareth, spoke with Plaintiff Fulks about her

  complaints against Ms. Paulo and Mr. Nazareth specifically told Plaintiff Fulks she should just

  quit because he will not approve her transfer to Store #3858.

     22. Plaintiff Fulks then contacted Brandi Vosberg, the district manager of Store #3858, to get

  approval for the transfer.

     23. Ms. Vosberg made Plaintiff Fulks write a letter requesting the transfer and then Ms.

  Vosberg subsequently approved Plaintiff Fulks’ transfer to Store #3858.

     24. The pharmacy manager at Store #3858, Jermaine Smith (Bahamian), has discriminatory

  animus towards Jamaicans.

     25. After Plaintiff Fulks transferred to Store #3858, Assistant Manager Jennifer Lopez told

  Plaintiff Fulks that she noticed that Plaintiff Fulks is being targeted a lot for reprimands by Mr.

  Smith and Ms. Lopez told Plaintiff Fulks to be careful.

     26. Pharmacist Wesley, a Haitian male, was specifically told by Mr. Smith that Mr. Smith

  does not hire Jamaicans because “they are lazy.” Mr. Smith knew Plaintiff Fulks was standing

  nearby when he said it and he clearly wanted Plaintiff Fulks to hear him.

     27. Mr. Smith also called Plaintiff Fulks a “loud mouth Jamaican” on or about November

  2018.




                                                                                         Page 4 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 5 of 17



     28. On or about November 2018, Mr. Smith, while at Defendant’s work place near Plaintiff

  Fulks, said Jamaica was the worst island in the Caribbean.

     29. Mr. Smith, in his effort to have Plaintiff Fulks’ employment terminated due to her

  national origin, began to give baseless Written Coachings to Plaintiff Fulks.

     30. On or about the Fall of 2018, Ms. Paulo was transferred to Store #3858 too.

     31. On or about the first week of December 2018, a customer came to the Pharmacy so early

  that the registers had no money in them. Thus, Defendant employee, Rochelle Lucien, ordered

  Plaintiff Fulks to walk the customer to register 11 which is in Wal-Mart’s store and not in the

  pharmacy.

     32. Ms. Lucien also told Plaintiff Fulks to go get money for the pharmacy register after

  Plaintiff Fulks walked the customer to register 11.

     33. Plaintiff Fulks did as she was ordered and walked the customer to register 11 and then got

  money for the pharmacy register.

     34. That was the end of the situation and Plaintiff Fulks did not hear about the issue again for

  approximately two weeks.

     35. Consequently, Plaintiff Fulks was surprised on or about December 14, 2018 when a

  person who does not manage the pharmacy and whom Plaintiff Fulks did not have much

  interaction with, Assistant Store Manager R.D., called her to a back room to tell her that her

  employment was terminated because she tried to have a customer serviced at register 11 and that

  Plaintiff Fulks allegedly was rude to the other associate at register 11. Ms. Lopez witnessed this

  conversation.

     36. Plaintiff Fulks told R.D. that walking customers to register 11 was common, that Ms.

  Lucien is the one who instructed her to do so, and she was not rude to anyone. Also, Plaintiff



                                                                                         Page 5 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 6 of 17



  Fulks asked R.D. what is rude about bringing a customer to register 11, considering it is common

  practice among the employees.

     37. Plaintiff Fulks then asked to speak to her manager, Mr. Smith, at which point R.D.

  became aggravated.

     38. After her employment was terminated, Plaintiff Fulks called the Defendant’s human

  resources department and spoke to Jennifer Woolsey who opened an investigation and told

  Plaintiff Fulks that the reason for her termination was allegedly because she was rude to the

  employee at register 11 and that the termination stands.

     39. Defendant’s excuse for terminating Plaintiff Fulks’ employment is pre-textual and

  Plaintiff Fulks’ employment was terminated due to Plaintiff’s national origin and in retaliation

  for opposing national origin discrimination.

     40. After Ms. Woolsey finalized Plaintiff Fulks’ employment termination, Defendant

  changed its pre-textual excuse for terminating Plaintiff Fulks’ employment.

     41. Defendant’s changed pre-textual excuse is the false claim that Plaintiff Fulks cut in line

  in front of three customers to purchase personal items on or about December 14, 2018.

     42. Defendant’s changed excuse for terminating Plaintiff Fulks’ employment is pre-textual

  and Plaintiff Fulks’ employment was terminated due to Plaintiff’s national origin and in

  retaliation for resisting national origin discrimination.

     43. R.D. terminated Plaintiff Fulks’ employment based on information he received from Mr.

  Smith and Ms. Paulo who both sought to terminate Plaintiff Fulks’ employment because she is

  Jamaican and both sought to terminate Plaintiff Fulks’ employment because she opposed

  national origin discrimination.




                                                                                       Page 6 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 7 of 17



      44. At all times material, R.D., Fabiola Paulo, Jermaine Smith, Rochelle Lucien, Greg

  Nazareth, Jennifer Lopez, Orderline Excellent, Keisha, Dee, DJ, Valerie, Wesley, Jennifer

  Woolsey, Defendant’s human resources, and Defendant’s Ethics Helpline were acting within the

  scope of their employment with Defendant Wal-Mart.

                                           COUNT I
                               NATIONAL ORIGIN DISCRIMINATION
                                         (Termination)

      45. Plaintiff Henry incorporates the allegations contained in the preceding paragraphs 1-9 as

  if fully set forth herein.

      46. Plaintiff Fulks is of Jamaican national origin.

      47. Plaintiff Fulks was the victim of discrimination on the basis of her national origin in

  violation of Title VII of the Civil Rights Act.

      48. On or about July 2016, Plaintiff Fulks began employment in Defendant Walmart’s

  pharmacy as a pharmacy technician.

      49. On or about August 9, 2016, Plaintiff Fulks’ car keys went missing and Plaintiff Fulks

  informed Assistant Store Manager Fabiola Paulo (Haitian) of that fact. Ms. Paulo did nothing to

  remedy the situation because Plaintiff Fulks is Jamaican.

      50. In fact, when Plaintiff Fulks went to Ms. Paulo’s office and questioned Ms. Paulo about

  whether she knew who had her car keys, Ms. Paulo said she did not know and told another

  manager in the office to close the office door.

      51. However, Ms. Paulo did know who had Plaintiff Fulks’ keys because a female co-worker

  had told Ms. Paulo that she found car keys that day.




                                                                                       Page 7 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 8 of 17



      52. On that day, Plaintiff Fulks’ shift ended at 9:00 pm and she had to wait until midnight for

  her husband to arrive to Defendant Wal-Mart’s store with her spare car keys so that she could

  leave.

      53. Plaintiff Fulks’ keys were returned to her by pharmacy manager, Kimberly Sherman,

  three days later.

      54. On the same day that Plaintiff Fulks’ car keys went missing, on or about August 9th,

  Plaintiff Fulks called Defendant’s Ethics Helpline to make a complaint that Ms. Paulo

  discriminated against her in the handling of the car keys incident.

      55. Between approximately August 9, 2016 and the end of December 2016, Plaintiff Fulks

  made several phone calls to Defendant’s Ethics Helpline about further incidences of Ms. Paulo’s

  discrimination against Plaintiff Fulks.

      56. On one occasion, Plaintiff Fulks called the ethics hotline to complain about Ms. Paulo

  encouraging other workers to call Plaintiff Fulks derogatory names and speak to Plaintiff Fulks

  in a derogatory manner.

      57. Defendant’s Ethics Helpline did nothing to remedy Ms. Paulo’s discrimination; therefore

  Plaintiff Fulks was forced to seek a transfer to another store of Defendant, Store #3858.

      58. Prior to the transfer, district manager, Greg Nazareth, spoke with Plaintiff Fulks about her

  complaints against Ms. Paulo and Mr. Nazareth specifically told Plaintiff Fulks she should just

  quit because he will not approve her transfer to Store #3858.

      59. Plaintiff Fulks then contacted Brandi Vosberg, the district manager of Store #3858, to get

  approval for the transfer.

      60. Ms. Vosberg made Plaintiff Fulks write a letter requesting the transfer and then Ms.

  Vosberg subsequently approved Plaintiff Fulks’ transfer to Store #3858.



                                                                                          Page 8 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 9 of 17



     61. The pharmacy manager at Store #3858, Jermaine Smith (Bahamian), has discriminatory

  animus towards Jamaicans.

     62. After Plaintiff Fulks transferred to Store #3858, Assistant Manager Jennifer Lopez told

  Plaintiff Fulks that she noticed that Plaintiff Fulks is being targeted a lot for reprimands by Mr.

  Smith and Plaintiff Fulks is to be careful.

     63. Pharmacist Wesley, a Haitian male, was specifically told by Mr. Smith that Mr. Smith

  does not hire Jamaicans because “they are lazy.” Mr. Smith knew Plaintiff Fulks was standing

  nearby when he said it and he clearly wanted Plaintiff Fulks to hear him.

     64. Mr. Smith also called Plaintiff Fulks a “loud mouth Jamaican” on or about November

  2018.

     65. On or about November 2018, Mr. Smith, while at Defendant’s work place near Plaintiff

  Fulks, said Jamaica was the worst island in the Caribbean.

     66. Mr. Smith, in his effort to have Plaintiff Fulks’ employment terminated, began to give

  baseless Written Coachings to Plaintiff Fulks.

     67. On or about the Fall of 2018, Ms. Paulo was transferred to Store #3858 too.

     68. On or about the first week of December 2018, a customer came to the Pharmacy so early

  that the registers had no money in them. Thus, Rochelle Lucien ordered Plaintiff Fulks to walk

  the customer to register 11 which is in Wal-Mart’s store and not in the pharmacy.

     69. Ms. Lucien also told Plaintiff Fulks to go get money for the pharmacy register after

  Plaintiff Fulks walked the customer to register 11.

     70. Plaintiff Fulks did as she was ordered and walked the customer to register 11 and then got

  money for the pharmacy register.




                                                                                         Page 9 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 10 of 17



      71. That was the end of the situation and Plaintiff Fulks did not hear about the issue again for

   approximately two weeks.

      72. On December 14, 2018, a person who does not manage the pharmacy and whom Plaintiff

   Fulks did not have much interaction with, Assistant Store Manager R.D., called her to a back

   room to tell her that her employment was terminated because she tried to have a customer

   serviced at register 11. Ms. Lopez witnessed this conversation.

      73. R.D.’s excuse for terminating Plaintiff Fulks’ employment is pre-textual and Plaintiff

   Fulks’ employment was terminated due to Plaintiff’s national origin.

      74. R.D. terminated Plaintiff Fulks’ employment based on information he received from Mr.

   Smith and Ms. Paulo who both sought to terminate Plaintiff Fulks’ employment because she is

   Jamaican. Termination being the tangible employment action at issue in this Count.

      75. Similarly-situated employees, not in Plaintiff’s protected class of Jamaican, were more

   favorably treated, such as Orderline Excellent, Keisha, Rochelle Lucien, Dee, and DJ, who all

   sent customers to register 11 to be serviced by a cashier and their employment with Defendant

   was not terminated for it.

      76. After Ms. Woolsey finalized Plaintiff Fulks’ employment termination, Defendant

   changed its pre-textual excuse for terminating Plaintiff Fulks’ employment.

      77. Defendant’s changed pre-textual excuse is the false claim that Plaintiff Fulks cut in line

   in front of three customers to purchase personal items on or about December 14, 2018.

      78. Similarly-situated employees, not in Plaintiff’s protected class of Jamaican, were more

   favorably treated, such as Oderline Excellent, Keisha, Rochelle Lucien, Dee, and DJ who

   purchased personal items at registers outside the pharmacy, yet their employment with

   Defendant was not terminated.



                                                                                         Page 10 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 11 of 17



      79. On numerous occasions, Oderline Excellent, Keisha, Dee and Valerie would be in line at

   a register outside the pharmacy and the cashier would call them to the front of the line so that

   their personal items could be scanned and purchased sooner. Yet, Oderline Excellent, Keisha,

   Dee and Valerie’s employment was not terminated.

      80. Plaintiff Fulks is qualified for the position of pharmacy technician.

      81. As a result of the Defendant's unlawful termination based on Plaintiff Fulks’ national

   origin, Plaintiff has suffered mental anguish and embarrassment.

      82. At all times material, R.D., Fabiola Paulo, Jermaine Smith, Rochelle Lucien, Greg

   Nazareth, Jennifer Lopez, Dee, DJ, Keisha, Valerie, Oderline Excellent, Wesley, Jennifer

   Woolsey, Defendant’s human resources, and Defendant’s Ethics Helpline were acting within the

   scope of their employment with Defendant Wal-Mart.

      83. Plaintiff has exhausted all the requisite administrative remedies prior to bringing this

   action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination with

   the Equal Employment Opportunity Commission (“EEOC”).

      84. The EEOC issued a Notice of Right to Sue dated March 19, 2020. Plaintiff timely

   commenced this action.

             WHEREFORE Plaintiff Sasha Fulks demands judgment against Defendant for

   compensatory damages, back wages, front pay, punitive damages, costs and attorneys’ fees.

                              COUNT II
     RETALIATION DUE TO OPPOSING NATIONAL ORIGIN DISCRIMINATION
                             (Termination)

      85. The allegations set forth in Paragraphs 1 through 9 are re-alleged as if fully set forth

   herein.




                                                                                          Page 11 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 12 of 17



       86. Plaintiff Henry was the victim of retaliation due to her opposing national origin

   discrimination in violation of Title VII of the Civil Rights Act.

       87. Plaintiff Fulks is of Jamaican national origin.

       88. On or about July 2016, Plaintiff Fulks began employment in Defendant Walmart’s

   pharmacy as a pharmacy technician.

       89. On or about August 9, 2016, Plaintiff Fulks’ car keys went missing and Plaintiff Fulks

   informed Assistant Store Manager Fabiola Paulo (Haitian) of that fact. Ms. Paulo did nothing to

   remedy the situation because Plaintiff Fulks is Jamaican.

       90. In fact, when Plaintiff Fulks went to Ms. Paulo’s office and questioned Ms. Paulo about

   whether she knew who had her car keys, Ms. Paulo said she did not know and told another

   manager in the office to close the office door.

       91. However, Ms. Paulo did know who had Plaintiff Fulks’ keys because a female co-worker

   had told Ms. Paulo that she found car keys that day.

       92. On that day, Plaintiff Fulks’ shift ended at 9:00 pm and she had to wait until midnight for

   her husband to arrive to Defendant Wal-Mart’s store with her spare car keys so that she could

   leave.

       93. Plaintiff Fulks’ keys were returned to her by pharmacy manager, Kimberly Sherman,

   three days later.

       94. On the same day that Plaintiff Fulks’ car keys went missing, on or about August 9th,

   Plaintiff Fulks called Defendant’s Ethics Helpline to make a complaint that Ms. Paulo

   discriminated against her in the handling of the car keys incident.




                                                                                         Page 12 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 13 of 17



      95. Between approximately August 9, 2016 and the end of December 2016, Plaintiff Fulks

   made several phone calls to Defendant’s Ethics Helpline about further incidences of Ms. Paulo’s

   discrimination against Plaintiff Fulks.

      96. On one occasion, Plaintiff Fulks called the ethics hotline to complain about Ms. Paulo

   encouraging other workers to call Plaintiff Fulks derogatory names and speak to Plaintiff Fulks

   in a derogatory manner.

      97. Defendant’s Ethics Helpline did nothing to remedy Ms. Paulo’s discrimination; therefore

   Plaintiff Fulks was forced to seek a transfer to another store of Defendant, Store #3858.

      98. Prior to the transfer, district manager, Greg Nazareth, spoke with Plaintiff Fulks about her

   complaints against Ms. Paulo and Mr. Nazareth specifically told Plaintiff Fulks she should just

   quit because he will not approve her transfer to Store #3858.

      99. Plaintiff Fulks then contacted Brandi Vosberg, the district manager of Store #3858, to get

   approval for the transfer.

      100.        Ms. Vosberg made Plaintiff Fulks write a letter requesting the transfer and then

   Ms. Vosberg subsequently approved Plaintiff Fulks’ transfer to Store #3858.

      101.        The pharmacy manager at Store #3858, Jermaine Smith (Bahamian), has

   discriminatory animus towards Jamaicans.

      102.        After Plaintiff Fulks transferred to Store #3858, Assistant Manager Jennifer

   Lopez told Plaintiff Fulks that she noticed that Plaintiff Fulks is being targeted a lot for

   reprimands by Mr. Smith and Plaintiff Fulks is to be careful.

      103.        Pharmacist Wesley, a Haitian male, was specifically told by Mr. Smith that Mr.

   Smith does not hire Jamaicans because “they are lazy.” Mr. Smith knew Plaintiff Fulks was

   standing nearby when he said it and he clearly wanted Plaintiff Fulks to hear him.



                                                                                         Page 13 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 14 of 17



      104.        Mr. Smith also called Plaintiff Fulks a “loud mouth Jamaican” on or about

   November 2018.

      105.        On or about November 2018, Mr. Smith, while at Defendant’s work place near

   Plaintiff Fulks, said Jamaica was the worst island in the Caribbean.

      106.        When Mr. Smith made derogatory comments about Jamaicans and about Plaintiff

   Fulks being Jamaican, Plaintiff Fulks told Mr. Smith she did not appreciate such comments and

   that they were offensive.

      107.        On a day where Mr. Smith was absent from work, Plaintiff Fulks made Assistant

   Manager Jennifer Lopez aware that Plaintiff Fulks believed that Mr. Smith should make the

   workplace more diverse because Mr. Smith was biased against hiring Jamaicans. Mr. Smith is

   aware of Plaintiff Fulks’ aforementioned belief because he came to work the next day and openly

   tried to justify the preferential treatment he gives to non-Jamaican applicants in the hiring

   process.

      108.        As a result of Plaintiff Fulks openly opposing Mr. Smith’s animus towards

   Jamaicans, Mr. Smith began to give baseless Written Coachings to Plaintiff Fulks in hopes of

   ending her employment with Defendant.

      109.        On or about the first week of December 2018, a customer came to the Pharmacy

   so early that the registers had no money in them. Thus, Rochelle Lucien ordered Plaintiff Fulks

   to walk the customer to register 11 which is in Wal-Mart’s store and not in the pharmacy.

      110.        Ms. Lucien also told Plaintiff Fulks to go get money for the pharmacy register

   after Plaintiff Fulks walked the customer to register 11.

      111.        Plaintiff Fulks did as she was ordered and walked the customer to register 11 and

   then got money for the pharmacy register.



                                                                                       Page 14 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 15 of 17



      112.        As a consequence of opposing Mr. Smith’s discriminatory comments about

   Jamaicans and Plaintiff Fulks being Jamaican, and opposing the aforementioned discriminatory

   Coaching write-ups, Plaintiff Fulks was terminated from her employment on or about December

   14, 2018.

      113.        On or about December 14, 2018, a person who does not manage the pharmacy

   and whom Plaintiff Fulks did not have much interaction with, Assistant Store Manager R.D.,

   called her to a back room to tell her that her employment was terminated.

      114.        The pre-textual excuse that R.D. used when terminating Plaintiff Fulks’

   employment is that Plaintiff Fulks tried to have a customer serviced at register 11. Ms. Jennifer

   Lopez witnessed this conversation.

      115.        R.D.’s excuse for terminating Plaintiff Fulks’ employment is pre-textual and

   Plaintiff Fulks’ employment termination was in retaliation for resisting national origin

   discrimination.

      116.        After Jennifer Woolsey finalized Plaintiff Fulks’ employment termination,

   Defendant changed its pre-textual excuse for terminating Plaintiff Fulks’ employment.

      117.        Defendant’s changed pre-textual excuse is the false claim that Plaintiff Fulks cut

   in line in front of three customers to purchase personal items on or about December 14, 2018.

      118.        In reality, Plaintiff Fulks’ did not buy personal items on the day in question and

   she did not cut in front of any customers.

      119.        Defendant’s changed excuse is pre-textual and Plaintiff Fulks’ employment

   termination was in retaliation for resisting national origin discrimination.

      120.        Title VII of the Civil Rights Act outlaws retaliation, which occurs when an

   employer discriminates against an employee because that person has opposed any practice



                                                                                       Page 15 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 16 of 17



   which is an unlawful employment practice.

      121.        It is an unlawful employment practice to give Plaintiff Fulks Written Coachings

   due to her national origin, and frequently making disparaging remarks about Plaintiff Fulks’

   national origin in order to create a hostile work environment for Plaintiff Fulks based on her

   national origin.

      122.        Prior to termination, Plaintiff opposed Mr. Smith’s coaching write-ups,

   derogatory comments about Jamaicans and derogatory comments about Plaintiff Fulks being

   Jamaican by telling Mr. Smith directly that he must stop.

      123.        Defendant has no legitimate non-retaliatory, non-discriminatory reason for

   terminating Plaintiff’s employment.

      124.        Plaintiff is qualified for the position of pharmacy technician.

      125.        As a result of the Defendant's unlawful retaliatory conduct of terminating Plaintiff

   Fulks’ employment for resisting the aforementioned national origin discrimination, Plaintiff

   suffered mental anguish and embarrassment.

      126.        At all times material, R.D., Fabiola Paulo, Jermaine Smith, Rochelle Lucien, Greg

   Nazareth, Jennifer Lopez, Dee, DJ, Keisha, Oderline Excellent, Valerie, Wesley, Jennifer

   Woolsey, Defendant’s human resources, and Defendant’s Ethics Helpline were acting within the

   scope of their employment with Defendant Wal-Mart.

      127.        Plaintiff has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Plaintiff timely filed a Charge of Discrimination

   with the Equal Employment Opportunity Commission (“EEOC”).

      128.        The EEOC issued a Notice of Right to Sue dated March 19, 2020. Plaintiff timely

   commenced this action.



                                                                                          Page 16 of 17
Case 0:20-cv-60825-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 17 of 17



      WHEREFORE Plaintiff Sasha Fulks demands judgment against Defendant for compensatory

   damages, back wages, front pay, punitive damages, costs and attorneys’ fees.



                                       JURY TRIAL DEMAND

          Plaintiff Sasha Fulks demands a trial by jury on all issues so triable.



   Date: Tuesday, April 21, 2020



   Respectfully submitted,




   _/s Nnamdi Jackson
   Nnamdi S. Jackson
   Fla. Bar No. 99804
   The Law Office of Nnamdi S. Jackson, P.A.
   2645 Executive Park Drive, suite 340
   Weston, FL 33331
   (954)670-1267
   njackson@nsjlawoffice.com




                                                                                    Page 17 of 17
